                 Case 4:19-cv-03007 Document 3-1 Filed on 08/23/19 in TXSD Page 1 of 2
OAO 240 (Rev. 10/03)



                                   UNITED STATES DISTRICT COURT
                                                       District of


                                                              APPLICATION TO PROCEED
                       Plaintiff                              WITHOUT PREPAYMENT OF
                                                              FEES AND AFFIDAVIT
                          V.


                                                              CASE NUMBER:
                       Defendant

I,                                                               declare that I am the (check appropriate box)
G petitioner/plaintiff/movant                G other
in the above-entitled proceeding; that in support of my request to proceed without prepayment of fees or costs
under 28 USC §1915 I declare that I am unable to pay the costs of these proceedings and that I am entitled to the relief
sought in the complaint/petition/motion.
In support of this application, I answer the following questions under penalty of perjury:
1.   Are you currently incarcerated?            G Yes                    G No         (If “No,” go to Part 2)
     If “Yes,” state the place of your incarceration
     Are you employed at the institution?                 Do you receive any payment from the institution?
     Attach a ledger sheet from the institution(s) of your incarceration showing at least the past six months’
     transactions.
2.   Are you currently employed?                G Yes                    G No
     a.    If the answer is “Yes,” state the amount of your take-home salary or wages and pay period and give the name
           and address of your employer.


     b.    If the answer is “No,” state the date of your last employment, the amount of your take-home salary or wages
           and pay period and the name and address of your last employer.


3.   In the past 12 twelve months have you received any money from any of the following sources?
     a.    Business, profession or other self-employment             G   Yes         G   No
     b.    Rent payments, interest or dividends                      G   Yes         G   No
     c.    Pensions, annuities or life insurance payments            G   Yes         G   No
     d.    Disability or workers compensation payments               G   Yes         G   No
     e.    Gifts or inheritances                                     G   Yes         G   No
     f.    Any other sources                                         G   Yes         G   No

     If the answer to any of the above is “Yes,” describe, on the following page, each source of money and state the
     amount received and what you expect you will continue to receive.
                  Case 4:19-cv-03007 Document 3-1 Filed on 08/23/19 in TXSD Page 2 of 2
AO 240 Reverse (Rev. 10/03)




4.   Do you have any cash or checking or savings accounts?              G Yes               G No

     If “Yes,” state the total amount.

5.   Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any other
     thing of value?       G Yes              G No

     If “Yes,” describe the property and state its value.




6.   List the persons who are dependent on you for support, state your relationship to each person and indicate
     how much you contribute to their support.




I declare under penalty of perjury that the above information is true and correct.




                 Date                                              Signature of Applicant




NOTICE TO PRISONER: A Prisoner seeking to proceed without prepayment of fees shall submit an affidavit
stating all assets. In addition, a prisoner must attach a statement certified by the appropriate institutional officer
showing all receipts, expenditures, and balances during the last six months in your institutional accounts. If you have
multiple accounts, perhaps because you have been in multiple institutions, attach one certified statement of each
account.
